Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  July 1, 2016                                                                                       Robert P. Young, Jr.,
                                                                                                               Chief Justice

                                                                                                     Stephen J. Markman
                                                                                                          Brian K. Zahra
  151899(68)                                                                                      Bridget M. McCormack
                                                                                                        David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                          Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                  Justices
            Plaintiff-Appellee,
                                                                  SC: 151899
  v                                                               COA: 321012
                                                                  Eaton CC: 13-020404-FC
  ERNESTO EVARISTO URIBE,
             Defendant-Appellant.
  _________________________________________/

       On order of the Court, the motion for reconsideration is considered, and it is
  DENIED.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 1, 2016
                                                                             Clerk